Citation Nr: 1106232	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial increased rating, in excess of 30 
percent, for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The Board notes that in the May 2006 rating decision, 
the RO denied service connection for hearing loss and granted 
service connection for PTSD, assigning a 30 percent disability 
rating, effective August 31, 2005.  

Because less than the maximum available benefit for a schedular 
PTSD rating was awarded the issue is properly before the Board.  
See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 
Vet. App. 35 (1993).  Consequently, the Board will address 
whether a rating in excess of 30 percent is warranted.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran suffers from 
blunted affect and depressed mood, problems sleeping, nightmares, 
intrusive thoughts, irritability, inability to concentrate, 
hypervigilance, short-term memory issues, and difficulty 
maintaining effective relationships, but does not show that the 
symptomatology associated with the Veteran's service-connected 
PTSD more closely approximates occupational and social impairment 
with deficiencies in most areas or total occupational and social 
impairment due to such symptoms as: suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, inability to 
establish and maintain effective relationships, gross impairment 
in thought processes or communication; persistent delusions, 
grossly inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

2.  The competent evidence demonstrates that the Veteran's 
hearing loss is related to his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not 
greater, for the Veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2010).

2.  Bilateral hearing loss was incurred in active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in September 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  These letters also 
requested that the Veteran provide enough information for the RO 
to request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The March 2006 letter provided 
this notice to the Veteran.

The Board observes that the September 2005 and March 2006 letters 
were sent to the Veteran prior to the May 2006 rating decision.  
The VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
September 2005 and March 2006 letters fully complied with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) 
(2008), and Dingess, supra.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  The Board finds that VA has also fulfilled its duty to 
assist the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the 
Veteran's service treatment, private treatment records, and VA 
treatment records are associated with the claims folder.

In February 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to request 
additional information from the Veteran regarding treatment 
received by both VA and private doctors.  Additionally, the 
remand requested that the RO attempt to obtain copies of any 
outstanding VA treatment records from the Houston VA Hospital for 
the period from August 1972 through the present; the Outpatient 
Clinic in El Paso, Texas for the period from July 1976 through 
the present; and the Fayetteville VA Medical Center for the 
period from January 2004 through the present.  Finally the remand 
requested that a new VA examination be afforded to determine 
whether the Veteran's hearing loss is related to active duty 
service.  Clarification having been provided, the requested 
records having been obtained, to the extent possible, and the 
requested examination having been afforded, the issues now return 
to the Board for appellate review. 

The Veteran was afforded a VA examination in April 2006, with 
respect to the issue of PTSD, and in January 2006 and June 2010 
with respect to the issue of hearing loss.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that each of 
the VA examinations obtained in this case are adequate, as they 
are predicated on a full reading of the VA medical records 
available at the time and thorough examinations.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
of entitlement to an increased rating for PTSD and service 
connection for hearing loss have been met.  38 C.F.R. § 3.159(c) 
(4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its February 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

I.  Initial Increased Rating--PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  As 
such, in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected PTSD.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, as noted above, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2010).  For reasons discussed in more 
detail below, the Board finds that the competent evidence 
demonstrates that the Veteran's service- connected disability did 
not undergo an increase in severity sufficient to warrant a 
staged rating during the relevant appeal period.  As such, the 
Board will discuss the Veteran's PTSD symptomatology in relation 
to the applicable rating criteria for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Under that diagnostic code a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2010).  
A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

As discussed in the above Introduction, the Veteran was granted 
service connection for PTSD in May 2006 and assigned a 30 percent 
disability rating, effective August 31, 2005, the date of his 
claim.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but no 
more, for PTSD for the entire appeal period.  The Board notes 
that the competent medical evidence of record for the period of 
August 2005 to April 2006, including an April 2006 VA examination 
and October 2005 and November 2005 VA mental health notes shows 
that the Veteran's mental health examiners have routinely 
characterized his mood as depressed and irritable with a blunted 
affect.  Additionally it is noted that the Veteran has difficulty 
dealing with his military experiences and anything that reminds 
him of his military experiences, indeed he avoids any stimuli 
that might remind him of the war.  The Board notes that the 
Veteran suffers from nightmares and intrusive thoughts that 
affect his ability to sleep.

Initially, the Board notes that the October 2005 and November 
2005 VA mental health reports by the Veteran's treating 
counselors reveal that the Veteran suffers from anxiety; 
depression; difficulty concentrating; poor short-term memory, 
insight, and judgment; and social isolation.  The treatment notes 
further note that the Veteran suffers from sleep problems due to 
nightmares and intrusive thoughts.  The summaries further note 
that the Veteran suffers from irritability, hypervigilance, and 
exaggerated startle response.

The Board notes that in the April 2006 VA examination, the 
examiner noted that the Veteran suffered from consistent sleep 
impairment resulting from nightmares and intrusive thoughts.  The 
Veteran further noted that he tries to avoid any stimuli that 
might remind him of his experiences while in Vietnam, including 
movies, the news, books, and keeping contact with anyone he knew 
in the service.  Finally the Veteran notes that he has a good 
relationship with his wife of more than 35 years, but has almost 
no social interactions.  In the April 2006 VA examination, the 
Veteran exhibited a depressed mood with a blunted affect, almost 
constant irritability, difficulty concentrating, hypervigilance, 
poor judgment and insight, and an exaggerated startle response.  
The examination report further notes that the Veteran has been 
experiencing short-term memory problems.  The Veteran stated at 
the examination that he has no close relationships with any 
friends and is extremely isolated, numb, and detached 
emotionally.  The examination report notes that the Veteran 
chooses isolation to avoid situations that make him angry.  
Finally the examination report notes that the Veteran has reduced 
reliability and productivity due to his PTSD resulting from his 
anger issues.

The various VA psychological examination reports also indicate 
that the Veteran's PTSD is characterized by good hygiene, normal 
speech, good remote memory, no panic attacks, no hallucinations 
or delusions.  However all the examiners do note that the Veteran 
suffers from recurring nightmares and intrusive thoughts that 
cause difficulty in sleeping, difficulty concentrating, and 
irritability.  The foregoing symptoms indicate a 50 percent 
disability rating and therefore the Board finds that a 50 percent 
disability rating is appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which suggests 
a 50 percent rating or higher, the Board notes that the Veteran 
is currently retired from being a truck driver.  The record 
indicates that the Veteran's retirement is based primarily on his 
physical limitations, however it is noted that the Veteran's 
preference for social isolation often led to difficulties while 
working.  As noted above, in regards to social relationships, 
during the period under consideration, the Veteran has had few 
social interactions other than with his wife.  The Veteran stated 
at the April 2006 VA psychological examination that he no longer 
participates in social activities or any activities that used to 
bring him pleasure.  As such the Board notes that the Veteran 
clearly has difficulty establishing and maintaining effective 
work and social relationships.  

The Board notes that the overall symptomatology associated with 
the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that the 
Veteran has experienced spatial disorientation, speech 
intermittently illogical, obscure, or irrelevant, near continuous 
panic, or shown neglect of personal appearance or hygiene due to 
his service-connected PTSD.  While the Board acknowledges that 
the Veteran almost never socializes, and has no close friends, he 
has not shown an inability to establish and maintain 
relationships as he has remained married for over 35 years.  As 
such, the Board finds that the Veteran symptomatology more 
closely approximates the schedular criteria for the 50 percent 
disability rating.

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this regard, 
the Board notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation as to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  The Board 
acknowledges that the April 2006 VA examination notes that the 
Veteran was disoriented as to the date during the examination and 
the Veteran suffers from some short-term memory issues, however, 
the record does not indicate that this is a constant issue and 
there is some indication that this symptomatology is associated 
more with the Veteran's cerebral vascular accident.  Accordingly, 
his overall symptomatology more closely approximates the 
schedular criteria for the 50 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF 
scores ranging from 40 to 55.  In this regard, the Veteran was 
assigned a GAF score of 55 by the April 2006 VA examiner, which 
indicates that the Veteran has some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  VA mental health notes dated October 2005 and November 
2005 provide a GAF score of 40 which indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  Upon 
review of the competent evidence, the Board finds that the GAF 
score of 55 is more consistent with the medical evidence of 
record that addresses the Veteran's actual symptoms and level of 
functioning.  The Board notes that the medical evidence more 
typically exhibits moderate symptoms with moderate difficulty in 
social and occupational functioning, rather than the more serious 
symptoms associated with the lower GAF scores.  The Board 
acknowledges the lower GAF scores, however, the record indicates 
that the lower GAF scores include consideration of the Veteran's 
dementia.  Indeed the April 2006 VA examiner notes a GAF score of 
35 when considering the Veteran's dementia.  Accordingly, with 
respect to the issue of the Veteran's PTSD, such characterization 
more closely approximates the schedular criteria associated with 
a 50 percent evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran is 
able to function somewhat independently, has no hallucinations or 
delusions, and no suicidal or homicidal ideation.  However, the 
record also indicates that the Veteran maintains few familial and 
almost no social relationships.  He also exhibits disturbances of 
motivation and mood, anxiety, chronic sleep impairment due to 
nightmares and intrusive thoughts, concentration issues, and some 
impairment of short term memory.  Based on the foregoing, the 
Board finds that the Veteran's PTSD more closely approximates the 
criteria for the 50 percent rating for the entire appeal period 
and entitlement to an increased rating on a schedular basis is 
therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own statements 
that he is entitled to higher disability ratings.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  However, while the 
Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence indicates that symptomatology associated with the 
Veteran's PTSD more nearly approximates the schedular criteria 
associated with the higher rating of 50 percent for the entire 
appeal period.
In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held 
that the determination of whether a Veteran is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry, beginning with a threshold finding that the evidence 
before VA "presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably describe 
the Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than the herein assigned 
50 percent, on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2010).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above stated ratings under 
Diagnostic Code 9411.  The evidence also does not reflect that 
the Veteran's PTSD has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
Indeed, the April 2006 examiner noted that the Veteran is retired 
from being a truck driver and that the Veteran's retirement was 
due more so to his physical limitations, rather than his PTSD.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards is 
not rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased initial 
evaluation for PTSD for the entire appeal period, but, as 
discussed above, a preponderance of the evidence is against a 
higher evaluation than is assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
II.  Service Connection-Hearing Loss

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2010).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

The Veteran contends that he suffered hearing loss as a result of 
noise exposure due to his military service as a basic 
artilleryman.  The Veteran notes that he was exposed to noise 
from various forms of artillery and that he damaged his hearing 
in an accident that occurred during active duty service.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2010).

As stated above, the Veteran has reported acoustic trauma in the 
military associated with being an artilleryman.  The Board notes 
that the Veteran is competent to describe the nature and extent 
of his in-service noise exposure, see 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the DD Form 214 and service personnel records state 
that the Veteran served as a basic artilleryman.  Thus, it is 
likely that the Veteran was exposed to loud gunfire and artillery 
noise while in service.  Therefore, the Board may accept the 
Veteran's testimony regarding the occurrence of exposure to 
acoustic trauma in service. However, such evidence is not 
sufficient to demonstrate hearing loss.

The medical evidence of record reveals that there is a current 
diagnosis of hearing loss.  According to the January 2006 VA 
audiological examination, the Veteran has mild to profound 
sensorineural hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear,  Specifically, the 
Board notes that the right ear auditory threshold exceeds 40 
decibels in all but one of the frequencies listed above and in at 
least two frequencies in the left ear.  Thus the Board concludes 
that the Veteran has a current disability according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records indicate upon entry, 
January 1970, the Veteran's hearing was, bilaterally, within 
normal limits.  The service treatment records indicate that the 
Veteran was treated for right serous otitis media in February 
1970.  The accompanying evaluation report shows some loss in the 
left ear, and clinically normal pure tone thresholds in the right 
ear.  A March 1970 service treatment report notes that the 
Veteran revealed mild hearing loss in the right ear, but the left 
ear was within normal limits.  Following a motor vehicle accident 
in April 1970, involving a loss of consciousness the Veteran 
suffered from headaches and dizziness.  Following separation, the 
Veteran was service connected for concussion syndrome with 
headaches and tinnitus.  The Veteran's separation examination 
used a whispered voice test to measure hearing loss which 
revealed normal hearing.  As such the Board notes that the 
Veteran's in-service treatment records do note some hearing loss 
problems.

Post-service treatment records indicate that the Veteran was seen 
by a VA examiner in August 1972 within a year of service 
separation.  At the examination it was noted that the Veteran had 
no subjective hearing loss, but an audiological evaluation was 
recommended.  Unfortunately, the Veteran's hearing was not 
objectively evaluated at that time.  Subsequently in July 1976, 
the Veteran complained of decreased hearing, but again, there is 
no evidence of an objective evaluation at that time.  There is 
nothing of record noting hearing loss again until April 1981.  An 
audiological examination provided at that time revealed high 
frequency sensorineural hearing loss in the right ear and hearing 
within normal limits in the left ear.  The Veteran was later 
evaluated in June 1981 and October 1981 with decreased hearing in 
both ears each time.  An April 2004 VA audiological examination 
noted low frequency mild sensorineural hearing loss and severe 
high frequency sensorineural hearing loss in the right ear and 
mild to slight sensorineural hearing loss in the left ear.  
Later, an April 2005 VA audiological examination revealed that 
the Veteran's "hearing sensitivity was moderate at 250 Hz, 
rising to mild at 500 -1000 Hz, sloping to severe sensorineural 
at 4000-8000 Hz."  In the left ear the examination report noted, 
"hearing sensitivity mild at 250 Hz through 3000 Hz sloping to 
moderate sensorineural hearing loss."  The examination report 
noted excellent word recognition, 92 percent, bilaterally.  

The Veteran was afforded a VA audiological examination in January 
2006.  Upon examination the Veteran was diagnosed with bilateral 
sensorineural hearing loss.  The examiner noted that the Veteran 
had post-service occupational noise exposure including 
construction work, truck driving, and possibly cattle raising.  
Recreational noise exposure included hunting and ATV and 
motorcycle use.  The January 2006 VA examiner opined that it is 
less likely than not that the Veteran was discharged from service 
with hearing loss meeting VA criteria for disability.  The 
rationale provided noted that the Veteran's hearing loss appeared 
more likely as not to be due to post service noise exposure.  The 
examiner further noted, however, that the Veteran made reference 
to examination reports that were not of record, as such the 
Veteran was afforded another VA examination following the 
retrieval of the noted records.

The Veteran was again afforded a VA examination in June 2010.  
The examiner noted the Veteran's medical history with regard to 
hearing loss and in-service and post-service noise exposure.  
Specifically the examiner noted that the Veteran was exposed to 
artillery fire while in service and had minimal post service 
occupational and recreational noise exposure.  The examiner 
further noted that in addition to hearing loss, the Veteran 
suffers from tinnitus which began during the Veteran's active 
duty service.  Upon examination it was noted that the Veteran 
exhibited moderately severe to severe sensorineural hearing loss 
in the right ear and moderately severe to profound sensorineural 
hearing loss in the left ear.  The Veteran was diagnosed with 
sensorineural hearing loss bilaterally.  The examiner further 
noted that the Veteran's tinnitus is associated with his 
bilateral hearing loss.  The examiner was asked to provide a 
nexus opinion with regard to whether the Veteran's hearing loss 
was related to his active duty service.  The examiner noted that 
any answer to that question would be mere speculation.  In this 
regard the examiner observed that hazardous noise exposure has an 
immediate effect on hearing and is usually temporary at first and 
does not have a delayed onset, nor is it progressive or 
cumulative.  The examiner further states that it usually takes 
many incidents of temporary noise-induced hearing loss before it 
becomes permanent.  As such, the examiner opined that the 
Veteran's current hearing loss is related to factors other than 
in-service noise exposure.  

Having noted two negative nexus opinions by VA doctors, the Board 
observes that a positive nexus opinion was provided by a private 
audiologist in a July 2010 letter.  The private audiologist 
reviewed the Veteran's medical history and conducted an 
examination on the Veteran.  The private audiologist then opined 
that despite active duty audiograms that may have indicated 
normal hearing, it is documented in the histopathology literature 
that outer hair cell damage in the cochlea occurs prior to an 
individual ever showing a threshold shift on an audiogram, 
therefore it is at least as likely as not that the Veteran's 
hearing loss is related to in-service noise exposure and that it 
may have worsened as a civilian.  

While the Board acknowledges the January 2006 and June 2010 VA 
examiners' negative nexus opinions, after a careful review of the 
above medical evidence, in its role as a finder of fact, the 
Board finds that the July 2010 private examiner's positive nexus 
opinion coupled with the continuity of symptomatology provided by 
the Veteran is the more persuasive medical evidence addressing 
the diagnosis and etiology of the Veteran's claimed hearing loss.  
The report reveals that the private examiner conducted a thorough 
examination of the Veteran and provided a full and complete 
rationale for her opinion.  As held by the Court, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470 (1993).  The credibility and weight to be attached 
to these opinions is within the province of the Board.  Id.  See 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over that 
of another when VA gives an adequate statement of reasons and 
bases).  As the July 2010 examiner's opinion is based upon an 
evaluation of the Veteran and review of the Veteran's applicable 
medical history, the Board finds that it is entitled to the most 
weight regarding the etiology of the Veteran's claimed hearing 
loss.

In contrast, the Board notes with regard to the January 2006 VA 
examiner's opinion that he stated only that the Veteran's hearing 
loss was not at a level considered to be a disability by the VA 
at the time of the Veteran's separation.  Additionally the 
examiner focused on post-service occupational noise exposure.  
However, the record indicates that the Veteran's occupational and 
recreational noise exposure were considered minimal.  That the 
Veteran's hearing loss was not to the level of being considered a 
disability at the time of separation is not at issue, the issue 
is whether the Veteran's current hearing loss could have begun 
while in service.  

With regard to the June 2010 VA examiner's opinion, it is well 
established that medical opinions that are speculative, general, 
or inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the word 'could not rule out' 
was too speculative to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms 
such as "could have been" is not sufficient to reopen a claim 
of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the Veteran "may have 
been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis" was insufficient to award 
service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility.  See 38 C.F.R. § 3.102 (2009).  As noted 
above the June 2010 VA examiner stated that any opinion he 
provided would be based on speculation.  

Additionally, the Board notes that the June 2010 VA examiner 
stated that the Veteran's tinnitus is related to the Veteran's 
hearing loss.  As previously noted the Veteran is currently 
service-connected for concussion syndrome with tinnitus and the 
Veteran's tinnitus has been linked with his active duty service 
by several examiners.  If the Veteran's tinnitus is related to 
his hearing loss and it has been determined that his tinnitus is 
related to service, then it stands to reason that the Veteran's 
hearing loss must also be related to service.  While the June 
2010 VA examiner states that it is likely that the progression of 
the Veteran's hearing loss is related to factors other than his 
in-service noise exposure, he contradicts himself by then stating 
that his tinnitus is related to his hearing loss.  Indeed the 
Veteran is currently service connected for his tinnitus, so it is 
clear that his tinnitus is related to his active duty service and 
therefore if his tinnitus is related to his hearing loss, then 
his hearing loss must be related to active duty service as well.  

Finally, while the Board acknowledges that the Veteran likely had 
some post-service noise exposure, the question is whether he had 
in-service noise exposure that contributes to his current hearing 
disability.  Even the January 2006 and June 2010 VA examiners 
note that the record indicates that the Veteran was evaluated 
multiple times regarding his hearing while in service and 
following separation from service, a hearing examination was 
recommended by a treating physician in August 1972 within a year 
of separation.  The record then indicates that the Veteran sought 
attention for problems with hearing loss in 1976 and 1981.  
Finally the Board notes that the Veteran is competent to attest 
to the fact that he has suffered hearing loss.  Laypersons are 
competent to speak to symptomatology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
As such the Board finds that there is adequate evidence of 
continuity of symptomatology to provide a positive nexus in 
addition to the one provided by the Veteran's private examiner. 

With consideration of all of the above, the Board finds that the 
Veteran's current diagnosis of hearing loss, the Veteran's 
exposure to artillery fire in service, discrepancy with regard to 
post-service noise exposure, the Veteran's lay testimony 
regarding continuity of symptomatology, and a competent positive 
nexus opinion indicate that the evidence is in equipoise with 
respect to the Veteran's claim.    Accordingly, in resolving all 
doubt in the Veteran's behalf, the Board finds that the Veteran's 
current bilateral hearing loss is related to his active duty 
service.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased initial evaluation of 50 percent, but 
not greater, for service-connected PTSD, for the entire appeal 
period, is granted.

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


